DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event that the indication that this application is subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The filing of May 23, 2022 has been fully considered.  The filing is effective to overcome the indefiniteness rejection and the double patenting rejection.  The amendments are not persuasive for overcoming the prior art.  A definition of the term “singular” is “of or relating to a separate person or thing.”  Accordingly, the phrase “a singular bore” does not limit the device to having only one bore because the term “singular” does not mean “only one,” and because a claim with a transitional phrase of comprising does not exclude additional structures.  The sections and explanations below are also responsive to the filing of May 23, 2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-12 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Flanagan (US 4,160,526)
	Regarding claim 2 as best understood, Flanagan method of making a delivery apparatus (figure 10), comprising: 
	providing a body (53) with an upper mounting surface (at 54) and a lower end (near 57), an interior surface of the body defining a cavity, the cavity including a first inlet and a first outlet in the upper mounting surface and the lower end, respectively, the interior surface including a frustoconical inner surface (66) with a first tapered end that is connected to the first outlet; 
	first inserting an adjustable member (56) within the cavity, the adjustable member defining a singular bore (56a) with a second inlet and a second outlet (the bore 56a is singular in that it is separate and distinct from the other bores), the singular bore having a first internal diameter that is a uniform diameter from the second inlet to the second outlet (see figure 10), the adjustable member including a frustoconical external surface (surface nearest 66) with a second tapered end that coaxially aligns with the first tapered end, an air chamber (61) with a throat being defined between the frustoconical external surface and the frustoconical inner surface, the adjustable member (56) being configured to be axially movable between the first inlet and the first outlet to adjust a delivery of pressurized gas from the air chamber that passes through the throat and toward the first outlet (movable via threads shown in figure 10); and 
	first connecting a funnel (54) with a projecting land (male thread of element 54) to the body (53), the first connecting including the upper mounting surface receiving the projecting land to coaxially align the first inlet and the second inlet with a third outlet of the funnel, a first major surface of the projecting land and a second major surface of the adjustable member (56) defining an annular gap therebetween (see figure 10).
	Figure 10 of Flanagan accounts for the method of making in that a step of providing an apparatus with a certain structure is accounted for by a depiction of that apparatus with that structure, a step of inserting one structure inside another is accounted for by a depiction of the structure being disposed in the inserted location, a step of connecting two structures together is accounted for by a depiction of the structures in a connected state.  
	Regarding claims 3-6, 9-12, and 14, see figure 10 and column 9, lines 2-24 of Flanagan.  	Regarding claim 7, Flanagan discloses that the providing includes the body further defining a dosing tube connection (female thread attached to 62) at the lower end of the body, the dosing tube connection being configured to receive a dosing tube (62) and maintain the dosing tube in fluid communication with the first outlet.

	Regarding claim 8, Flanagan discloses a second connecting the dosing tube (62) to the lower end of the body (53), the second connecting including screwing the dosing tube to the lower end via a screw thread connection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flanagan (US 4,160,526) in view of Nielson (US 3,380,393)
	Regarding claim 13, Flanagan discloses the claimed subject matter as discussed above, and further discloses fixing the position of the adjustable member (via locknut 55, see column 9, lines 2-4)
	Flanagan does not disclose axially moving the adjustable member within the cavity to position the throat to a calibrated position, and fixing the adjustable member in a fixed position within the cavity once the throat is in the calibrated position.
	Nielson teaches that it is known to calibrate a delivery device by adjusting the position of the inner member of an adjustable venturi-type device and then fix it in the calibrated position (column 2, lines 40-55 and column 3, lines 49-52).
	It would have been obvious to one skilled in the art to one skilled in the art to one skilled in the art to calibrate the inner member and then fix it in the calibrated position in the device of Flanagan based on the teaching of Nielson for the purpose of optimizing the injection rate of the device.   

Regarding claim 18, Flanagan and Nielson account for calibrating the position of the adjustable member as discussed above with respect to claim 13, but do not disclose welding the adjustable member in place in the calibrated position.
Examiner hereby takes official notices that welding is an old and well known technique for permanently fixing the relative position of two metal objects.
It would have been obvious to one skilled in the art to weld the adjustable member in position in the device of Flanagan in view of Nielson as a routine selection of a known equivalent fixing/locking technique, and/or for the purpose of eliminating the needing for a locking nut or set screws.  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenfors (WO 90/08083) in view of Nielson (US 3,380,393) and Harmon (US 6,170,768) and Heckendorn (US 7,708,504)
	Regarding claim 2, Stenfors discloses a method of making a delivery apparatus, comprising: 
	providing a body (4) with an upper mounting surface and a lower end, an interior surface of the body defining a cavity, the cavity including a first inlet and a first outlet in the upper mounting surface and the lower end, respectively, the interior surface including a frustoconical inner surface (7) with a first tapered end that is connected to the first outlet;
	first inserting an inner member (6) within the cavity, the inner member (6) defining a bore with a second inlet and a second outlet, the inner member including a frustoconical external surface (10) with a second tapered end that coaxially aligns with the first tapered end, an air chamber with a throat being defined between the frustoconical external surface and the frustoconical inner surface (7), 
	first connecting a supply member (2) with a projecting land to the body, the first connecting including the upper mounting surface receiving the projecting land to coaxially align the first inlet and the second inlet with a third outlet of the supply member (2).  
	 Stenfors does not disclose that the inner member (6) is configured to be axially movable between the first inlet and the first outlet to adjust a delivery of pressurized gas from the air chamber that passes through the throat and toward the first outlet, and a first major surface of the projecting land and a second major surface of the inner member defining an annular gap therebetween.
	Nielson teaches that it is known to provide an ejector-type device with an adjustable inner member (26) and an annular gap between the inner member and the supply member (at 14b)(see Annotated Figure A below).  Nielson teaches that an advantage of this configuration is to allow adjustment of the injection rate (column 3, lines 49-52).
	It would have been obvious to one skilled in the art to provide the device of Stenfors with the adjustable inner member and gap configuration of Nielson for the purpose of allowing a user to adjust the injection rate.  


    PNG
    media_image1.png
    354
    813
    media_image1.png
    Greyscale

Annotated Figure A

	Stenfors also does not disclose that the supply member is shaped as a funnel.
	Harmon teaches that it is known to provide an ejector-type device with a supply member that has a funnel shape (22).
	It would have been obvious to one skilled in the art to modify the device of Stenfors such that the supply member has a funnel shape, based on the teaching of Harmon, for the purpose of facilitating reliable feeding of material, and/or as a routine change in shape amounting to an obvious design choice.  
	Stenfors also does not disclose that the bore has a uniform diameter from the inlet to the outlet.  
	Heckendorn teaches that it is known to provide an ejector-type device with an adjustable member that has a bore having a uniform diameter from the inlet to the outlet (see figure 4).
It would have been obvious to one skilled in the art to modify the device of Stenfors to have a uniform diameter bore, based on the teaching of Heckendorn, as a routine selection of a known equivalent configuration for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenfors (WO 90/08083) in view of Nielson (US 3,380,393) and Harmon (US 6,170,768) and Heckendorn (US 7,708,504) and further in view of Svendsen (US 5,443,102).  
Regarding claims 16 and 17, Stenfors as modified accounts for the claimed subject matter as discussed above, but do not disclose that the frustoconical external surface is a polished surface and the frustoconical inner surface is a polished surface.
Svendsen teaches that it is known to polish the surfaces of a particulate conveying device for the purposes of reducing friction (column 5, lines 39-43)
It would have been obvious to one skilled in the art to polish any and all of the internal surfaces of the device of Stenfors as modified, based on the teaching of Svendsen, for the purpose of reducing friction.  

	Allowable Subject Matter
Claims 15, 19, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799